Lahtinen, J.
Appeal from an order of the Family Court of Schenectady County (Assini, J.), entered July 25, 2006, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to adjudicate respondent’s children to be neglected.
*959Family Court granted petitioner’s application to temporarily remove respondent’s two children from her home and, following an evidentiary hearing pursuant to Family Ct Act § 1028, denied respondent’s application to return the children. Thereafter, respondent consented to a finding of neglect in the underlying neglect proceeding and, consistent with the terms of an agreement by the parties, Family Court ordered the children placed in respondent’s custody under petitioner’s supervision for one year subject to various conditions. This appeal, in which respondent challenges the sufficiency of the evidence at the Family Ct Act § 1028 hearing, is moot and no exception to the mootness doctrine is applicable (see Matter of Cheyenne QQ., 39 AD3d 1044, 1045 [2007]; Matter of Collin Q., 307 AD2d 639, 639-640 [2003]).
Mercure, J.P., Peters, Carpinello and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.